Title: To Benjamin Franklin from David Hartley, 18 September 1779
From: Hartley, David
To: Franklin, Benjamin


To Dr F——
Sept 18 1779
I think it very probable that the Exchange of prisoners upon acct. by certificates at Sea may take some time in considering & arranging if consented to by the British Ministry. In the mean time as I hear that the second Cartel ship is come back, I write one line to you just to suggest that if you can succeed in obtaining Morlaix for the port of Exchange & will send me a passport for Morlaix, I think a third Exchange may take place while this new proposition is under Consideration. I do not know that it will take much time for discussion but I have already experienced Ministerial delays. In the mean time I wish to hasten another cargo. If the next cargo shd still be for Nantes, pray signify this to me by the return of the Mail.
I have now a favour to ask of you upon my own account. Some friends of mine at Hull viz the Corporation of the Trinity house have writ to me to desire that I wd endeavour to obtain the release of Mr John Stephenson Master & owner of the ship Sally & a younger Brother of the Trinity house & a Burgess of Hull. They do not specify to me when taken or where he is or whether captured by french or American. When I obtain farther particulars I will transmitt them to you. In the mean time if you can hear where this Mr Stephenson is, & cd assist me in procuring his release I shall be much obliged to you. I shall probably write to you again soon. I am &c
DH
